Title: Enclosure I: Charles Williamson to George Clinton, 26 November 1793
From: Williamson, Charles
To: Clinton, George


            
              Sir
              Bath Ontario County 26 Novr 1793
            
            I have the Honor to inclose you an Affidavit taken before me as a Magestrate of this
              County—as the outrage complained of has been attended with the most distressing
              consequences to some of the sufferers, and a most dangerous Precident to the safety of
              the Settlers on this Frontier—I thought it my duty to lay it before your
              Excellency.
            As I consider this unwarantable stretch of Local power on the part of the British
              goverment—as a gross insult to the goverment of the United States—I took the liberty
              of transmitting to Mr Jefferson a Copy of the Affidavit enclosed to your
              Excellency—requesting of him to lay it before the President of the United States.
            That spirited Exertion which has ever marked your Excellencys goverment will I hope
              on this Occasion lead you to recommend to the Executive of the United States such
              measures as will at once put an end to such Authorised Insults and show to the
              goverment of Upper Canada that however insignificant they may suppose the County of
              Ontario—that its Inhabitants have the Honor of living under a free goverment that will
              protect its Citizens from Insult—I have the Honor to be with great esteem Sir your
              most Obet and humble Sert
            
              Chas Williamson(Copy[)] 
          